PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be docketed, reversed, and remanded to the United States Board of Tax Appeals, and that a final order may be entered that there is a deficiency for the year 1922 in the sum of $143.-55, and that there is a deficiency in the sum of $946.63 and a penalty in the sum of $47.-33 for the year 1923, and that there is a deficiency in the sum of $89.08 and a penalty of $4.45 for the year 1924, and that the said deficiencies and penalties may be assessed and collected immediately without regard to the restrictions, if any, contained in the Revenue Acts of 1926, 1928, and 1932 (see 26 USCA).
On consideration whereof, it is now here ordered and adjudged by this court that the order of the United States Board of Tax Appeals of August 15, 1932, in the above enti*992tied and numbered cause be reversed, and tliaf said cause be remanded to the United States Board of Tax Appeals, that an order may be entered that there is a deficiency for the year 1922 in the sum of $143.55, that there is a deficiency for the year 1923 in the sum of $946.63 and a penalty for the year 1923 in the sum of $47.33, and that there is a deficiency for the year 1924 in the sum of $89.08 and a penalty for said year 1924 of $4.45; and that the said deficiencies and penalties may be assessed and collected immediately without regard to the restrictions, if any, contained in the Revenue Acts of 1926, 1928 and 1932.
It is further ordered and adjudged that a certified copy of this judgment be forwarded to the United States Board of Tax Appeals, without delay.